Title: To George Washington from Benjamin Harrison, 8 February 1782
From: Harrison, Benjamin
To: Washington, George


                  
                     Sir,
                     Virginia In Council February 8th 1782.
                  
                  Your favor of the 10th ulto did not get to hand till a day or two ago, stopped I suppose by the way, by the severe weather, The Letter from the Officers ordered to march for Carolina (to Colo. Febiger) was laid before the Assembly at their last setting, and every relief given to them that it was in their power to give.  They seemed so sensible of this, that I had no doubt of their marching immediately, however they are not yet gone, but are endeavouring to dispose of their Certificates to furnish themselves with necessaries.  If I can procure the Act that passed in their favor you shall have it herewith, but if not I will send it as soon as it is printed.  Colo. Carrington is with you and can give you some Account of it.
                  About ten Days ago we received the inclosed, which discovers the same Spirit in the men that actuated their Officers.  This was a natural Consequence and to be expected.  The little that was in the power of the Executive to do to quiet them has been done, and I am told by Colo. Posey who left us yesterday that he expects they will now march: if they do not I shall tho I have nothing to do with them most assuredly call on Count Rochambeau to compel them—It is a lucky Circumstance that the French Legion is marching that Way.
                  I shall not give you a Detail of the distressed Situation of the State, the poverty of the Treasury or the Want of Power in the Executive to render essential Service, having been pretty full on these Subjects in my Letter by Colo. Carrington, but shall again repeat that no Endeavours of mine to render such means as I have, the most effectual, shall be wanting.
                  I most earnestly wish and press that something may be immediately done for the Support of the Continental Staff Department in this State.  They are so totally neglected, that they can’t support even a single Rider, feed a horse or hire a waggon to do any kind of Business however necessary it may be.  The Troops are distressed in the same manner even for Provisions, now being laid in for them, nor no Contracts formed for their Support  in short there must be immediate Exertions used, or it will probably end in Ruin.  It is in vain to depend altogether as has hitherto been the Case, on this State, we are willing to do much tho we have it in our power to do but little.
                  I find by the returns made of the Virginia Troops that there is a number of them at Pittsburg.  If it is not an improper request I could wish you would order them to the Southward; there they could render Service, which is not the Case where they are placed.  Indeed there is too much reason to fear they will be incorporated into the Pensylvania Regiment in Consequence of a Resolution of Congress to reform the Troops at that Station.  I am With every Sentiment of respect & Esteem Your most obedient and most humble Servant
                  
                     Benj. Harrison
                  
                Enclosure
                                    Gentlemen officers,c.29 January 1782
                     We the majority of the troops are entirely satisfied, that if we are pushed on to march to the Southward without our pay or at least the greatest part of it will infallibly prove injurious, as we are wholy and solely unanimously determined not to march untill such time, we receive some pay we don’t mean to insurrect any of the Gentlemen officers provided we have justice done us neither do we flatter ourselves they will presume to march without pay.  We are ready to obey the legal commands of our superieurs in any thing that is legally, and as to commencing this march without our (Rights) will undoubtedly be attended with ill consequences, we humbly beg pardon, if this is construed as an offence, as we mean nothing but what is adequate.
                     
                        We the honest Politicians
                        a copy
                     
                  
                  
               